Citation Nr: 1338336	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  05-24 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), rated as 50 percent disabling.  

2.  Entitlement to an award of a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

On June 25, 2007, the Veteran testified via videoconference at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

The procedural history of this case is a lengthy one, involving a decision by the Board and an appeal to and remand from the United States Court of Appeals for Veterans Appeals (Court), after which the matter was twice remanded to the agency of original jurisdiction (AOJ) for further development.  

The Board notes that, as discussed in its prior remand, the instant matters stem from a November 24, 2003, filing wherein the Veteran requested "an increase in [his] service connected PTSD."  The Board previously determined that this filing constituted an increased rating claim and did not relate back to the initial claim of service connection for PTSD, filed in October 2001, which claim was granted by the RO in an October 2003 decision.  This is so because although the Veteran indicated that his PTSD had worsened, stating that he had stopped working on November 19, 2003, on account of PTSD symptoms, and attached a November 2003 VA outpatient mental health treatment record wherein it was noted by the clinician that the Veteran was suffering from severe, chronic PTSD that rendered him unemployable, that evidence was not "material."  See Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that VA is required to evaluate evidence submitted by a claimant prior to the expiration of the one-year appeal period following an RO decision to determine whether it met the definition of new and material evidence set forth in 38 C.F.R. § 3.156); 38 C.F.R. § 3.156(b) (2013) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); see also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision non-final).

As previously noted, because the newly submitted evidence of unemployability did not suggest that the Veteran was unemployable during the pendency of the original claim, but showed that he ceased working after the October 2003 decision was rendered, such evidence did not relate to the severity of the Veteran's PTSD during the pendency of his original claim or to any other unestablished fact necessary to substantiate his original claim.  Thus, the November 2003 filing fails to meet the definition for materiality set forth in 38 C.F.R. § 3.156.  See Voracek v. Nicholson, 421 F.3d 1299, 1305 (Fed.Cir.2005).

The Board also notes that, as will be discussed in further detail below, because the issue of entitlement to TDIU involves both schedular and extraschedular consideration on account of the fact that the Veteran does not for the entire claims period meet the threshold rating requirements for such an award, the Board has addressed the TDIU issue until June 25, 2007, as explained below.  The issue of entitlement to TDIU on an extraschedular basis since June 25, 2007, is addressed in a remand that follows the Board's decision.


FINDINGS OF FACT

1.  Prior to June 25, 2007, the Veteran's service-connected psychiatric disorder was manifested by severe symptoms, exacerbated by PTSD-related polysubstance abuse, that likely resulted in occupational and social impairment with deficiencies in most areas; total impairment was not shown.

2.  Since June 25, 2007, the Veteran's service-connected psychiatric disorder has been manifested by such symptoms as irritability, sleep issues, anger outbursts, depressed mood, diminished concentration, hypervigilance, heightened startle response, decreased concentration, anxiety and feelings of uneasiness, and forgetfulness, which results in a moderate impact on social and occupational functioning; polysubstance abuse has been in full remission.

3.  Prior to June 25, 2007, the Veteran's service-connected PTSD as likely as not was of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for PTSD were met prior to June 25, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a disability rating greater than 50 percent for PTSD since June 25, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a schedular award of TDIU were met prior to June 25, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In November 2003, the Veteran requested an increased rating for his service-connected PTSD, stating that his PTSD had worsened and that he had stopped working on November 19, 2003, on account of his PTSD symptoms.  In support of his claim, he submitted a November 2003 VA outpatient mental health treatment record, signed by C.D., Ph.D., wherein it was noted that the Veteran was suffering from severe, chronic PTSD that rendered him unemployable.  Specifically, C.D. found that the Veteran's PTSD had worsened to the point that his behavior, emotions, and cognitions were unreliable and unpredictable and he was less and less able to cope with normal daily stress, including work-related stress.  At that time, the Veteran endorsed having poor sleep, frequent nightmares, intrusive thoughts, flashbacks, severe anxiety, irritability and anger, and avoidance and isolating tendencies.  The Veteran and his wife expressed concern that the Veteran may act out towards others, as he was easily provoked, and there was some mention of suicidal and homicidal thoughts.  A global assessment of functioning (GAF) score of 41 was recorded.  Also submitted was a statement from Piedmont Medical Associates noting that the Veteran would be under their care from November 19, 2003, to December 19, 2003, due to his chronic, severe PTSD and would thereafter be able to return to work.

A VA psychiatry/psychology note dated in December 2003 indicates that he Veteran presented with complaints regarding his medications.  Past suicidal thoughts and attempts were noted, but the Veteran denied any recent thoughts or attempts.  Mental status examination revealed that the Veteran was alert and fully oriented, but had slowed speech and motor skills.  His affect was blunted, but his insight and judgment appeared unimpaired.  An addendum to that treatment note indicated that the Veteran was also suffering from polysubstance dependence, which exacerbated his PTSD symptoms, and from a personality disorder, and that his most recent stressor was marital discord due to his wife finding him with another woman.  

The Veteran was afforded a VA examination in February 2004 during which he reported that strangers made him very nervous because he did not trust people and that he did not like being around people.  He indicated that when his thoughts became rambled and disorganized, he would feel the need to stay away from people and would often stay alone in the woods for several days, sleeping in his truck and returning home only to get food.  The Veteran reported drinking a six-pack of beer on the weekend every now and then, but denied any other substance abuse.  He stated that he was then living with his wife of 36 years and was on medical leave from his employment as a mechanical technician.  He noted having conflicts at work and receiving reprimands when working.

Mental status examination revealed that the Veteran was in acute emotional distress and was restless with a lot of excess psychomotor distress.  His hygiene and grooming were good, appearance normal, eye contact fair, and he was alert and oriented, but could not fully report the date.  His speech was noted to be normal in volume, but elevated in amount and rate.  The Veteran was able to register three words,  spell a word backwards, and repeat five digits, but he incorrectly performed a mental calculation and could not really abstract a similarity.   The Veteran reported sleeping one to three hours a night and stated that when he was unable to sleep he would watch television, eat, or lay in bed with disturbing thoughts.  The Veteran described his mood as depressed, stating that he felt that way 80 percent of the time.  His affect was noted to be labile and tense, and his thoughts were slowed.  There was no evidence of a thought disorder and his last suicidal attempt was three years prior.  The Veteran endorsed wanting to "kill a roofer who he feels cheated him" and indicated physical violence towards others in the previous months.  The Veteran also reported auditory and visual hallucinations, nightmares weekly, and a preoccupation with memories of combat.  He stated that he kept a loaded gun in his car, was triggered by rude people, avoided gatherings to include family reunions and parties, and spent approximately one-third of his time alone in the woods.  

The VA examiner assigned a GAF score of 52 and noted that the Veteran experienced PTSD "along with other behavioral and adjustment problems that did not appear to be directly related to traumatic stress."  His "stress symptoms" were noted to withdrawal and avoidance behaviors, irritability and anger, and depression.  The Veteran's history also indicated a conduct disorder in the past and ongoing alcohol abuse at least to a mild degree.  The examiner stated that the Veteran's PTSD alone was moderate in severity, with additional contributions from maladaptive behavior and alcohol abuse.  

In a March 2004 addendum, the VA examiner stated that after having reviewed the claims folder, there was no documentation that would change his basic conclusions as reported in the February 2004 examination.  The examiner indicated that the progress notes reflecting GAF scores in the 40s "failed to reflect the presence or account for relative contribution of ongoing substance abuse and characterological disorder that that has been identified."  The examiner evidenced his belief that reconciliation was possible if weight was given to different sources of impairment such that PTSD appeared to be a mild or possibly moderate contributor, with additional contributions from substance abuse and characterological disorder not reflected by VA outpatient treatment reports, which brought the Veteran's overall level of disability to a moderate or severe level of impairment.  

The Veteran continued to receive individual psychotherapy from C.D., the reports of which noted the Veteran's PTSD symptoms to include nightmares, severe anxiety, intrusive thoughts, avoidance, self-isolation, flashbacks, and irritability.  His memory, concentration, comprehension, and at times judgment were also affected, and it was indicated that the Veteran had homicidal and suicidal thoughts.  A May 2004 treatment note contains C.D.'s impression that the Veteran is "clearly totally and permanently disabled" and "is not able to work due to his service[e-]connected condition.  C.D. stated that sending the Veteran to examiners who do not believe in PTSD was a "slap in the face," and indicated that he had advised the Veteran to appeal his claim because he was having financial difficulties and the RO continued to send the Veteran to examiners who did not accept PTSD as a problem and repeatedly tried to blame the Veteran's problems on substance abuse as the cause rather than the result of self-medication to control the PTSD.  In a July 2004 treatment note, C.D. stated that it was his "professional clinical judgment that to require [the Veteran] to work would increase the probability of harm to self and others in any regular job."  The Veteran was assigned GAF scores of 41 and 42 between January and July 2004.  

Records from the Social Security Administration (SSA) contain an August 2004 psychological consultation performed by K.B., M.D., who indicated review of the Veteran's VA treatment reports and opined that the Veteran's treating psychologist C.D. did not clarify a rationale for his opinion that the Veteran remain off work for a long term basis.  Dr. K.B. noted his opinion that there was no objective psychiatric information to indicate why the Veteran left work in November 2003.  It was noted that although the Veteran had a long history of PTSD, he was nevertheless employed as a mechanical technician for thirty five years.  Dr. K.B. attempted to speak with C.D. to discuss the rationale for his opinion, but the veteran refused to give authorization.  Dr. K.B. also noted that the Veteran was only seen on three or four occasions since the beginning of the year, which did not indicate that he was need of treatment on an acute basis.  He said that it appeared that the Veteran was functioning fairly well even with his ongoing symptoms of PTSD.  Dr. K.B. also noted the Veteran's history of polysubstance dependence, but indicated that there was no record of treatment for that condition, although VA medical records revealed that the Veteran had a history of violence when under the influence of drugs.  

A September 2004 statement from R.Y., M.D., indicated that the Veteran's PTSD symptoms were not under control.  Dr. R.Y. stated his belief that the Veteran was unable to work at that time.  

A PTSD review examination was conducted in December 2004.  At that time, the Veteran reported sleep disturbances, decreased concentration, an inability to focus, problems with memory, trust issues, and a desire to isolate.  He indicated hearing his names being called, but denied other auditory hallucinations.  The Veteran endorsed past thoughts of suicide, but reported that he now has grandchildren and feels a reason to live.  He also indicated homicidal thoughts if people "mess with" him, but denied current homicidal ideation.

The examiner noted that the Veteran was seen for therapy by C.D., who felt that the Veteran was totally disabled.  The examiner found this to be inconsistent with other reports and records.  The examiner also noted the Veteran's history of polysubstance dependence, stating that the Veteran had denied substance abuse despite testing positive for amphetamines and opioids in September 2004, neither of which was prescribed by VA.  

Mental status examination revealed that the Veteran was alert and superficially cooperative.  The Veteran described his mood as "all right" and his affect was noted to be flat.  Eye contact was poor, speech was normal, there was no evidence of psychomotor agitation or retardation, and his thought processes were logical and goal directed.  He reported hearing his name called, but could not further elaborate on that and indicated that it varied in frequency.  The Veteran denied other hallucinations and delusions.  The examiner stated that the Veteran was a questionable historian, but demonstrated a capacity for abstract reasoning, as evidenced by his interpretation of a proverb and similarities.

The VA examiner diagnosed malingering, probable PTSD, and polysubstance disorder by history.  A GAF score of 50 was assigned, per the Veteran's report.  The examiner stated that due to the clear evidence of polysubstance dependence, the inconsistencies in his self report and self report of his wife, and his history of aggressive and antisocial behavior, in additional to the fact that he Veteran did not spontaneously report significant symptoms of PTSD, it would impossible to rate the Veteran's level of disability due to his PTSD at that time.  

The Veteran's SSA records also contain the report of a January 2005 psychological examination performed by R.P. Ph.D., to whom the Veteran reported that he found it difficult to relate well to anyone including his wife.  The Veteran also stated that he did not watch a lot of television and that he tended to stay in bed, sleeping sporadically and only in the daytime.  The Veteran indicated self care, but stated that he did very little around the house and did not go shopping or visit friends, preferring to stay home and isolate himself.  He did note going to church for brief periods of time, but would often get tired and go home.  The Veteran also reported being unable to relate to people and feeling as though it was hurting his marriage and other important relationships.  

Dr. R.P. described the Veteran as an open and direct man who was very cooperative.  Mental status examination revealed that the Veteran was not well oriented with regard to time and did not know the date.  His thought processing was age appropriate and free of distortion, tangential thinking, or forced speech.  He knew where he was and why he was there.  His attitude and demeanor were cooperative.  He was unhappy about his level of negative feelings and how he loses his temper.  Dr. R.P. indicated that the Veteran had recurrent depression and severe PTSD by history and current symptoms.  He reported that the Veteran was severely limited in his ability to interact with people and had reduced ability when at home or on the job.  Dr. R.P. described the Veteran as being emotionally volatile and prone to over react with inappropriate actions or emotions.  Dr. R.P. felt that there would be times when the Veteran would not recognize unsafe situations, which could contribute to unsafe work situations, and stated that the Veteran could only work for short periods of time.  Dr. R.P. noted that the Veteran would at times appear psychotic and out of touch with reality to the people around him.  He concluded that the Veteran had a persistent avoidance of strong stimuli and that he self-isolated and attempted to limit his level of human contact and interaction. 

Another VA examination was conducted in February 2005.  At that time, the Veteran reported flashbacks of Vietnam and indicated that the Iraq war had exacerbated his PTSD symptoms, but he denied avoidance of the television or newspaper.  He reported being out of work on the advice of his doctor and noted that he was having trouble supporting his family.  The Veteran stated that he did not like to go to restaurants or stores because he did not like to be around people, but he reported that he does go to these places.  He reported no longer hunting or fishing as much as he used to.  He indicated drinking four beers per week and stated that he did not consider himself an alcoholic and that he had not sought treatment for drinking or missed work due to drinking.  The Veteran denied past drug abuse, but would not explain why he has had positive drug screens at VA.  Occupationally, the Veteran reported working at the same company for 36 years, but stated that in the last few years he had difficulty with concentration and getting along with co-workers.  The Veteran also reported that he had been married to his wife for 36 years.

Mental status examination revealed that the Veteran was alert and oriented to personal information and place.  His temporal orientation was normal.  His insight was adequate and his affect was normal.  He displayed adequate attention and was not distractible.  Spontaneous speech was fluent, grammatical, and free of paraphasia.  His immediate, recent, and remote memories were all within normal limits.  His thought processes were logical and goal-directed.  The Veteran endorsed dysphoria, crying, and anhedonia, and denied suicidal ideation or plan.  There was no evidence of a thought disorder.  The Veteran's eye contact was noted to be good and there was no pressured speech or grandiosity or motor activity or restlessness indicated.  The examiner diagnosed the Veteran as having depressive disorder and polysubstance dependence and a GAF score of 55 was assigned.

During a May 2005 VA examination, the Veteran reported poor sleep, nightmares, difficulty trusting others, irritability, flashbacks, anxiety, and restlessness during sleep.  He denied suicidal or homicidal ideation or plan.  The Veteran reported that he had been married to his wife for thirty-six years and alleged that his three daughters were scared of him.  He stated that he did not do much during the day and that he drank two or three beers on the weekends.  

Mental status examination revealed that the Veteran was appropriately dressed and groomed.  His affect ranged from angry to tearful.  He was oriented times three and there was no evidence of psychomotor retardation or agitation.  His speech was clear, coherent, and goal-directed, and his eye contact fair.  The examiner indicated that the Veteran's recent and remote memories and concentration were within normal limits.  The examiner diagnosed PTSD and anti-social personality disorder and assigned a GAF score of 51.  The examiner noted that the Veteran presented with different symptoms at the various examinations of record, but stated that it was likely that the Veteran met the criteria for PTSD but that it was also likely that he was exaggerating the degree of his symptoms.  The examiner stated that psychological testing was indicative of a personality disorder likely present prior to his military service.  The examiner opined that the degree of impairment due to the Veteran's PTSD was moderate.  

Another VA examination was conducted in October 2005, during which the Veteran reported sleeping three to four hours per night.  He endorsed nightmares about Vietnam four to five times per week, flashbacks, intrusive thoughts, and hypervigilance.  The Veteran's wife reported that the Veteran's was experiencing increased anger issues and stated that he was verbally abusive and physically threatening.  She indicated that the Veteran did not trust anyone, including family members.  She reported financial difficulties and noted that the Veteran got extremely angry when bill collectors called.  

Mental status examination revealed that the Veteran was alert and oriented to personal information and place.  His temporal orientation was defective and his eye contact poor.  Insight was not demonstrated and his affect was angry and blunted.  He demonstrated adequate attention, but declined to answer questions at times.  The Veteran did not report symptoms of depression other than dysphoria.  There was no evidence of disorder in thought process or content.  The examiner diagnosed the Veteran as having PTSD, depressive disorder, polysubstance dependence, and antisocial personality disorder by history, and a GAF score of 45 was assigned.  The examiner indicated a worsening of symptoms and stated that by the report of the Veteran and his spouse the current psychiatric presentation resulted in a severe degree of impairment in social and occupational functioning.  The examiner also noted that because of the Veteran's ongoing substance abuse, he was not competent to manage his own funds.  

During a June 2006 VA examination, the Veteran reported having stopped working in 2003 after thirty seven years due to his PTSD, noting that he was having conflicts on the job and was uncertain about the security of his position.  The Veteran also reported that he had been arrested twenty times for a variety of offenses, with no time served in prison.  He stated that he had been married for thirty-six or thirty-seven years and had three daughters and five grandchildren.  He described his relationship with his wife as fair, with some problems due to his irritability.  He noted that although he was not close to his children, he was close to his grandchildren even though he did not see them often.  He also described a close relationship with his brother and reported one or two close friends whom he saw a couple of times a month.  He reported decreased interest in activities such as hunting and fishing, stating that he mostly sat around his house or spent time in the woods.  He indicated being a member of the Shriners and stated that he attended conventions once per year.  The Veteran reported alcohol use one to two times per week, but also stated that he had not used alcohol since 2001, which the examiner noted to be incongruent with previous reports that suggested more recent use.  The Veteran also reported the use of opioids two years prior.  

Mental status examination revealed that the Veteran was alert, oriented, and attentive.  His mood was dysphoric and his affect was constricted.  He appeared cheerful at times and sad at times, and the examiner felt that the Veteran's presentation seemed a bit exaggerated.  His speech was of regular rate and rhythm and there was evidence of some psychomotor agitation.  His eye contact was good and he was cooperative.  His thought process was circumstantial, and his thought content was devoid of any current auditory or visual hallucinations.  There was also no evidence of delusional content and the Veteran denied suicidal or homicidal ideations.  He reported a history of one suicide attempt as a teenager and stated that he was physically aggressive one month prior.  His memory was intact for immediate, recent, and remote events.  Although the Veteran was not able to concentrate enough to spell a word backwards, he was able to interpret a proverb and his intelligence was estimated to be average.  The examiner diagnosed the Veteran as having PTSD, depressive disorder, and polysubstance dependence, and assigned the veteran a GAF score of 54.  The examiner indicated moderate to considerable symptoms of PTSD, to include survivor's guilt, nightmares about Vietnam two to four times per week, avoidance of crowds, sleep disturbance, and hypervigilance.  The VA examiner opined that the Veteran was moderately to considerably impaired in terms of social adaptability and his ability to maintain employment.  He also noted that the Veteran had been diagnosed with a personality disorder and stated that individuals with this disorder are more likely to have substance dependency problems.  The examiner further concluded that the Veteran appeared to have a tendency to exaggerate his symptoms.  

In June 2007, the Veteran testified at a Board hearing.  He reported receiving mental health treatment related to his PTSD, to include being prescribed medication to control his symptoms, which he reported included trouble sleeping, nightmares, flashbacks, and avoidance of crowds.  He stated that at family reunions or gatherings he would walk off and stare at the woods.  He reported not wanting to get close to people because he feared they would die.  The Veteran stated that he got very little sleep and felt tired and worn out.  The Veteran stated that he worked until a few years prior, at which time he was transferred from a department operating machines into the maintenance division and was scared that he would lose his job due to his age.  He reported losing his temper easily and threatening people at work.  He noted that his private physician informed him that he should not be working due to his PTSD, as it was too dangerous for him to work because he was going to hurt himself or someone else.  He stated that he was released from his job due to disability, which was not called PTSD, but asserted that his general practitioner had said it was due to PTSD.  The Veteran indicated that he had not attempted to work again due to his PTSD.  

The Veteran endorsed past thoughts of hurting himself and indicated that he would kill someone if they hurt his family or friends.  He also indicated trouble with focus and thoughts of Vietnam.  He reported a past history of drug and alcohol abuse, but stated that he no longer used either.  He also testified that he used to spend a lot of time in the woods by himself, but does so less often now.  He stated that he loved his family, but found it difficult to be around them.  He also reported crying occasionally for the friends he lost in Vietnam and stated that it helped him to talk to his psychiatrist and psychologist at VA.  

VA treatment records dated in July 2009 show that the Veteran was seen for a mental health medication management.  Mental status examination revealed that the Veteran was casually dressed and clean, his affect was appropriate, mood euthymic, speech spontaneous, judgment intact, insight into illness intact, thoughts were goal oriented, logical and coherent, attention and concentration good, and memory appeared intact but was not formally tested.  The Veteran denied suicidal and homicidal thoughts, plans, or intent.  The Veteran reported insomnia, sleep disturbance, nightmares, flashbacks, depression, low energy, decreased interest in activities, anxiety, and hearing voices (although not since April) and feeling paranoid, but not currently.  He indicated being active in church and denied suicidal thoughts.  A GAF score of 65 was assigned.  A June 2010 VA treatment record indicated a then-current GAF score of 69 and it was noted that the Veteran's depression with psychotic features was in full remission.  The Veteran also reported having recently attended a reunion for his Vietnam company and stated that he enjoyed himself.  

In January 2011, the Veteran was afforded a VA examination with M.P., the report of which indicated that the examiner had reviewed the claims folder.  The examiner discussed the evidence of record, noting the varying psychiatric diagnoses, the GAF scores, and prescribed medication.  Regarding his PTSD symptoms, the Veteran reported a mild remission of symptoms due to treatment.  He described continued difficulty with sleep and stated that he had been diagnosed as having sleep apnea.  He reported sleeping one to three hours at night and three to four hours during the day.  The Veteran also endorsed nightmares, intrusive thoughts, and flashbacks, but noted that they occurred with less frequency.  He stated that he ate out with his wife two to three times a week, but stated that he continued to some mild difficulty with hypervigilance and an exaggerated startle response.  When asked about avoidance behaviors, the Veteran stated that he had watched war movies, which caused him to think of his experiences.  He reported a history of problems with anger, irritability, and violence, but stated that he had not recently been violent toward anyone.  The Veteran also stated that he had stopped drinking four or five years earlier and has ceased using drugs several years ago.  He reported a past suicide attempt, stated to have occurred 15 or 20 years prior.  He denied any current suicidal or homicidal ideations.  He reported some anxiety, alleviated by medication, and denied panic attacks.  He stated that he felt "drained," which feeling had increased in intensity since being diagnosed as having diabetes.  The Veteran indicated a close relationship with God, which he believed resulted in an improved relationship with his wife.  He also reported having 20 to 40 friends outside of his family, described himself as fairly social, and stated that he enjoyed hobbies such as fishing and fishing. 

Occupationally, the Veteran stated that he stopped working in 2003 after being employed in maintenance for 38 years.  He stated that he was not fired, but reported decreased productivity and efficiency due to his mental health symptoms and stated that he would lose his temper and had difficulty getting along with others.  Mental status examination revealed that the Veteran was oriented and alert, his thought process was linear, affect was mildly anxious, insight was demonstrated, speech was fluent, and attention was intact.  His memory was mildly impaired.  The Veteran denied current auditory or visual hallucinations, but vaguely described past hallucinations.  He also denied suicidal and homicidal ideations.

Upon review of the record and examination of the Veteran, the VA examiner stated her opinion that at that point, the Veteran was presenting with a mild impairment of social and occupational functioning due to PTSD.  It was noted that the Veteran had a history of substance abuse, which was then in remission.  The examiner assigned a GAF score of 60.

In February 2011, the Veteran was afforded an additional examination with M.P. and P.C..  The examination findings were similar to those reported in January 2011 and GAF score of 60 was recorded.  After subsequent review of the claims folder, it was opined that it is at least as likely as not that he Veteran is unable to obtain gainful employment.  

Another VA examination was performed in July 2012.  The examiner diagnosed PTSD, assigned a GAF score of 50, and indicated that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that the Veteran no longer used alcohol, so substance abuse did not contribute to his current symptoms at that time.  It was noted that the Veteran was very distractible, with occasional auditory hallucinations.  She further indicated depression and anxiety effecting the Veteran's interactions with others and ability to concentrate and focus in order to work in sedentary or physical employment.

The Veteran was again examined in August 2012.  The examiner indicated review of the claims folder, noting the Veteran's history of substance abuse.  Regarding the Veteran's PTSD symptomatology, the examiner noted re-experiencing, flashbacks, avoidance, diminished interest in activities, feelings of detachment, sleep disturbances, irritability, difficulty concentrating, hypervigilance, depressed mood, anxiety, suspiciousness, mild memory loss, and disturbance of mood and motivation.  The Veteran denied suicidal and homicidal ideation.  He reported he used to not like being around his family, but could now hold his grandchildren.  He stated that no longer went hunting or fishing.  The examiner assigned a GAF score of 61 and indicated her belief that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, the examiner also indicated that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Regarding the Veteran's employability, the examiner stated that it appeared that he would have difficulty maintaining employment due to his feelings of being uncomfortable around people.

In a September 2012 addendum, the examiner stated her opinion that it was very likely that the Veteran's past substance abuse was related to his PTSD, as it was previously noted that the Veteran had survivor's guilt and was attempting to self-medicate.  The examiner also addressed the variances in the recorded GAF scores, stating that the level of functioning can vary over time depending on many factors, to include treatment course, stabilization, medications, and life stresses.  The examiner indicated that any assigned GAF score was indicative of the level of functioning at the time that each clinician evaluated the Veteran.  

VA treatment records contain a February 2013 primary care education note indicating negative depression and suicide screens.  In May 2013, Dr. R.Y. submitted a statement wherein he reported that the Veteran was still experiencing PTSD that did not respond well to medication 

II.  Analysis

A.  PTSD Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).

The Veteran's service-connected PTSD has been evaluated during the relevant time period as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the general criteria for rating mental disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. 4.130, DCs 9201-9440 (2013).  

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  DC 9411.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).

As noted above, the Veteran's PTSD has been evaluated as 50 percent disabling during the relevant time period.  Upon review of the evidence, the Board finds that the Veteran's psychiatric disability was more severely disabling than initially rated but has undergone improvement during the appeal period, as evidenced by the increase in GAF scores and the decrease in symptoms.  Thus, the Board finds that staged ratings are appropriate in this case.  

Given the outpatient treatment reports, the SSA records, the February, March, and December 2004, February, May, and October 2005, and June 2006 VA examination reports, and the lay evidence of record, to include the Veteran's June 2007 hearing testimony, and in consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran met the criteria for a 70 percent rating, but not higher, prior to June 25, 2007.  The Board finds, however, that evidence dated from June 25, 2007, forward shows a chronic improvement in symptomatology such that the effect of the Veteran's PTSD on his ability to function decreased and a 70 percent rating is no longer warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (stating that in evaluating the severity of a veteran's PTSD, "it is not the symptoms, but their effects, that determine the level of impairment").

In finding that a 70 percent rating was warranted prior to June 25, 2007, but no longer warranted as of that date, the Board notes that, as recently explained by the United States Court of Appeals for the Federal Circuit (Federal Circuit), the determination of whether a 70 percent disability rating is warranted under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under the general criteria for rating mental disorders.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed .Cir.2013).  Section 4.130 requires "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas[;]" thus, it "requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.; see 38 C.F.R. § 4.130, DC 9411.

At the outset, the Board notes that since filing his claim for an increased evaluation for his service-connected PTSD in November 2003, the Veteran has variously reported his PTSD symptoms to include:  poor sleep; frequent nightmares; intrusive thoughts; flashbacks; severe anxiety; irritability and anger; avoidance and isolating tendencies; rambled and disorganized thoughts; nervousness; impaired impulse control and a tendency toward physical violence and verbal abuse; depression; auditory and visual hallucinations; problems with memory, concentration, comprehension, and at times judgment; homicidal and suicidal thoughts; trust issues; hypervigilance; and loss of interest in pleasurable activities.  The evidence also shows that more likely than not the Veteran's history of substance abuse was related to his PTSD.  

Notably, the Veteran's PTSD was described as "severe" in November 2003.  In December 2003, it was indicated that the Veteran's polysubstance dependence exacerbated his PTSD symptoms.  In February 2004, the Veteran's PTSD was felt to be moderate in severity, with additional contributions from maladaptive behavior and alcohol abuse, and in March 2004 it was noted that the Veteran's overall level of disability was moderate or severe.  The May 2005 VA examiner opined that the degree of impairment due to the Veteran's PTSD was moderate, but it does not appear as though that examiner took into account the effects of the Veteran's substance abuse.  In October 2005, however, a VA examiner concluded that the Veteran's then-current psychiatric presentation resulted in a severe degree of impairment in social and occupational functioning and it was felt that the Veteran was not competent to manage his own funds on account of his ongoing substance abuse.  In June 2006, the Veteran was noted to have moderate to considerable symptoms of PTSD and it was felt that he was moderately to considerably impaired in terms of social adaptability and his ability to maintain employment.

Also relevant are the recorded GAF scores of record.  Notably, from November 2003 to June 2006, the Veteran's GAF scores ranged from 41 to 55.  In this regard, the Board notes that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score of 61-70 is defined as: "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A GAF score of 51 - 60 is defined as:  "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Ibid.  A GAF score of 41 - 50 is defined as: "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Ibid.

While not all of the GAF scores recorded prior to June 2007 are suggestive of serious symptoms, it is unclear whether the GAF scores in the 51-60 range take into account the Veteran's substance abuse and its impact on his psychological, social, and occupational functioning.  As the later developed evidence of record supports an association between the Veteran's substance abuse and his PTSD, the Board will consider its contribution to the Veteran's level of impairment in determining the severity of the Veteran's PTSD.  

Overall, the Board finds that the Veteran's symptoms of self-isolation, suicidal and homicidal ideation, tendency towards physical violence, auditory hallucinations, and an inability to relate to people are the type of severe symptoms contemplated by a 70 percent rating.  The Board also finds that these symptoms, along with the Veteran's other, more moderate symptoms, result in deficiencies in most areas, especially when coupled with his substance abuse.  Indeed, the evidence shows that the Veteran's PTSD impacted his ability to function in an occupational setting and resulted in strained family relationships, especially with his wife.  The evidence also demonstrated deficiencies in thinking and mood, as evidenced by his suicidal and homicidal thoughts, rambled and disorganized thoughts, and depressed mood.  The Board finds that this presentation more nearly approximates the criteria for a 70 percent rating.

While the Veteran's PTSD was more severely disabling than initially rated, the Board finds that it also underwent a permanent improvement during the claims period.  Notably, during his June 25, 2007, hearing, the Veteran reported that he no longer used drugs or alcohol.  He also testified that he previously spent a lot of time in the woods by himself, but did so less often then.  The Veteran expressed feelings of love for his family, although indicated that it was difficult to be around them, noting that at family reunions or gatherings he would walk off and stare at the woods.  The Veteran then indicated that his symptoms included trouble sleeping, nightmares, flashbacks, and avoidance of crowds.  There was no mention of hallucinations or suicidal ideation, but the Veteran did indicate that he would kill someone if they hurt his family or friends.

The evidence dated thereafter shows GAF scores ranging from 50 to 69.  In June 2010, it was noted that the Veteran's depression with psychotic features was in full remission and a January 2011 examination report recorded a history of substance abuse, which was then in remission.  The examiner assigned a GAF score of 60.  In January 2011, the Veteran reported a history of problems with anger, irritability, and violence, but stated that he had not recently been violent toward anyone.  The Veteran endorsed watching war movies, going out to restaurants with his wife several times a week, and being active in church.  The Veteran also stated that he felt a close relationship with God, which he believed had lead to an improved relationship with his wife.  He further reported attending a Vietnam reunion, indicated having 20 to 40 friends outside of his family, and described himself as fairly social.  The evidence suggests that the Veteran also reengaged in prior hobbies.

Overall, the Board finds this presentation to be consistent with the currently assigned 50 percent rating.  It is clear from the evidence of record that the Veteran's PTSD is now manifested by less severe symptoms than were initially present, such that a 70 percent rating cannot be maintained throughout the entire claims period.  See Vazquez-Claudio, supra; Hart, supra.  The fact that the Veteran reports 20 to 40 friends indicates an ability to develop and maintain effective relationships.  Suicidal thoughts have been consistently denied.  The Veteran has also generally denied hallucinations and his need to self-isolate has decreased.  The VA treatment records and examination reports also, for the most part, fail to reveal deficiencies in judgment or thinking.  The Board finds that the evidence no longer supports a 70 percent rating as of the Veteran's June 25, 2007, hearing, as that is the first indication of improved symptoms and functioning, especially in light of abstinence from alcohol or illegal drug use.  (The Board commends the Veteran on ceasing to use alcohol and drugs as it is clear that his previous polysubstance abuse exacerbated his PTSD symptoms and contributed to a significant decrease in overall functioning.  His abstinence is now a clear indication of honorable and worthy intentions on the Veteran's part that are especially remarkable in today's culture.)

In finding that a 70 percent rating is not warranted at any point since June 25, 2007, the Board has considered the report of the July 2012 VA examination wherein the Veteran was assigned a GAF score of 50 and it was indicated that the Veteran met the criteria for a 70 percent rating.  The Board finds, however, that the examiner's conclusion is not supported by the findings contained therein.  Most notably, the examiner did not indicate that the Veteran's PTSD was manifested by the type of symptoms necessary to support a 70 percent rating.  Further, it appears that the Veteran may have been experiencing an exacerbation of symptomatology "triggered by recent events of violence on [television] and [a] public shooting in [a] Colorado theatre."  Indeed, just one month later, the Veteran was assigned a GAF score of 61, which suggests that the GAF score of 50 was not indicative of a true worsening of disability such that a rating greater than 50 percent should be assigned for a period of time based on the July 2012 examination report.  

Also, in determining that a 70 percent is no longer warranted as of June 25, 2007, the Board acknowledges the Veteran's indication that he would kill someone if they hurt his family or friends, but does not find that this statement rises to the level of homicidal ideation suggestive of a severe disability picture.  The Veteran did not endorse a preoccupation with violence; rather, this statement seems to suggest a strong feeling of attachment towards those he loves, in that he would not want to see them harmed.  Regarding the Veteran's assertion that he still spent some time in isolation in the woods, the Veteran himself indicated that he did so less often.  The Board does not find that occasional instances of self-isolation are akin in severity to the symptoms listed in the 70 percent rating criteria or causes the Veteran's disability picture to more nearly approximate that of a severe disability.  Perhaps most probative to the Board in its determination that the Veteran no longer meets the criteria for a 70 percent rating as of June 25, 2007, is that the Veteran indicated at the hearing that he no longer abused drugs or alcohol.  The Veteran's 70 percent rating was based, in part, on the effect of his polysubstance abuse on his functional capacity, as the evidence clearly reflected a more severe disability picture due to alcohol and drug abuse related to his PTSD.  The Board thus finds that the Veteran's report that he is no longer using drugs or alcohol, combined with the decreased severity of symptoms indicated, to include the decreased frequency of self isolation, provides affirmative evidence upon which to find that as of June 25, 2007, the evidence of record reflected a decrease in disability.

The Board has also considered whether the Veteran's PTSD has resulted in total social and occupational impairment at any point during the pendency of his claim, such that a 100 percent schedular evaluation is warranted, but finds that it has not.  The Veteran had been married to his wife for more than 30 years, he maintains relationships with his grandchildren, has friends outside of his family, and is active in his church.  Although the Veteran has not always had as many friends as he does currently, has had problems maintaining work relationships, and his relationship with his wife was previously affected by his PTSD symptoms, the fact remains that the Veteran has maintained his marriage and has been able to maintain some level of social functioning, as evidenced by his attending conventions for the Shriners, going to church, and attending gatherings.  Thus, the evidence does not demonstrate that he is totally impaired.  Accordingly, there is no basis upon which to assign a 100 percent schedular rating any point during the relevant time period under DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders) (emphasis added).

The above determinations are based upon consideration of applicable rating provisions.  The Board finds that the Veteran's disability level and symptomatology are adequately described by the rating criteria.  Indeed, the Veteran's symptomatology, to include irritability, sleep issues, anger outbursts, depressed mood, diminished concentration, heightened startle response, decreased concentration, anxiety and feelings of uneasiness, isolation and withdrawal, suicidal ideations, and hallucinations are exactly the type of symptomatology contemplated by the rating criteria set forth under the general formula for rating mental disabilities.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the available schedular evaluation for his service-connected psychiatric disability is somehow inadequate, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2012).

B.  TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

By virtue of the Board's decision above, awarding a 70 percent rating for PTSD prior to June 25, 2007, the Veteran meets the threshold rating requirements necessary to establish entitlement to a rating of TDIU prior to June 25, 2007.  See 38 C.F.R. § 4.16(a).  However, the Veteran no longer meets the threshold rating requirements as of June 25, 2007, as his PTSD is then rated as only 50 percent disabling and his only other service-connected disability, diabetes mellitus, is evaluated as 20 disabling, effective from November 27, 2009.  Id.

While the minimum rating requirements were met prior to June 25, 2007, the Veteran must first and foremost be shown to be unable to secure or follow substantially gainful employment in order to establish entitlement to TDIU.  Consequently, the Board must determine whether the Veteran's service-connected disability precluded him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a living wage).  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Upon review of the evidence of record, and in consideration of the benefit of the doubt, the Board finds that the evidence suggests that the Veteran's PTSD prevented him from obtaining and maintaining substantially gainful employment.  Multiple VA examiners concluded that the Veteran's PTSD made him unemployable on account of his inability to cope with work-related stress, his feelings of being uncomfortable around others, and his decreased ability to concentrate.  The evidence also shows that the Veteran ceased working on the advice of his physician due to his chronic, severe PTSD, and the Veteran's VA mental health provider opined that "to require [the Veteran] to work would increase the probability of harm to self and others in any regular job."  Although Dr. K.B. suggested that the Veteran was employable, Dr. K.B. did not interview or examine the Veteran and her opinion was offered in connection with the Veteran attempting to obtain SSA disability benefit.

Overall, the Board finds that the evidence at least raises reasonable doubt as to whether the Veteran could engage in substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected PTSD as likely as not was of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  Accordingly, the Board finds that entitlement to TDIU on a schedular basis is established prior to June 25, 2007.

III. Notice and Assistance

At the outset the Board notes that in its September 2007 decision, which decision was appealed to the Court, the Board determined that all requisite duties to notify in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) had been complied with.  Notably, the parties' joint for motion (JMR) includes no reference to the Board's findings in that regard, nor does the Court's order indicate vacatur of that portion of the Board's decision that found compliance with VA's duty to notify.  In light of this history and the evidence and arguments of record, the Board finds that all requisite duties to notify have been complied with in this case and no further discussion is necessary, as compliance was addressed at length in the Board's previous decision and the findings contained therein with respect to that issue were not disturbed by the Court's order granting the parties' JMR.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the claims decided herein has been obtained.  The evidence includes his VA outpatient treatment records; VA examination reports; private medical records; SSA records; and numerous statements in support of his claims, to include his hearing testimony.  The Veteran has not indicated that there are outstanding records that VA should have obtained, and the Board is aware of none.  

The Board also finds that the medical evidence of record is sufficient for the Board to rely upon in evaluating the merits of the issues decided herein.  The Veteran has been afforded numerous VA examinations in connection with the issues currently before the Board, the reports of which detail the Veteran's subjective complaints regarding his PTSD.  Multiple examiners have examined the Veteran, reviewed the claims folder, and offered their opinions regarding the severity of the Veteran's PTSD and its impact on his social and occupational functioning.  The Board finds that all prior remand directives were carried out and is satisfied that the examination reports, along with the VA and private treatment records and the Veteran's lay assertions, contain sufficient evidence by which to evaluate the Veteran's service-connected disability in the context of the rating criteria and during the relevant time period.  Accordingly, the Board has properly assisted the Veteran by affording him adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Cox v. Nicholson, 20 Vet. App. 563 (2007).  


ORDER

Entitlement to a disability rating of 70 percent for PTSD is granted prior to June 25, 2007, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating greater than 50 percent from June 25, 2007, for PTSD is denied.

Entitlement to schedular TDIU rating is granted prior to June 25, 2007, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As noted above, as of June 25, 2007, the Veteran no longer meets the threshold rating criteria for the assignment of TDIU under 38 C.F.R. § 4.16(a), as his only service-connected disabilities are PTSD, rated as 50 percent disabling, and diabetes mellitus, rated as 20 percent disabling, which result in a combined rating of only 60 percent.  See 38 C.F.R. § 4.25.  

Nevertheless, when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled").  In light of the evidence outlined above, to include the February 2011 VA examiner's opinion that it is at least as likely as not that the Veteran is unable to obtain gainful employment and the August 2012 VA examiner's opinion that the Veteran would have difficulty maintaining employment due to his feelings of being uncomfortable around people, the Board finds that there is an indication in the record that the Veteran's is unemployable on account of a service-connected disability since June 25, 2007.  The Board, therefore, will remand the claim for entitlement to TDIU since June 25, 2007, for referral to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 4.16(b) for consideration of whether TDIU is warranted on an extra-schedular basis since June 25, 2007.

Accordingly, the case is REMANDED to the AOJ for the following action:

Refer to the Director, Compensation and Pension Service the matter of whether TDIU is warranted on an extraschedular basis since June 25, 2007, pursuant to 38 C.F.R. § 4.16(b).  (Should the Director indicate that further evidentiary development is required, such development should be undertaken.  A supplemental statement of the case should thereafter be issued as required by regulation.)
      
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


